          Case 3:20-cv-00201-RCJ-WGC Document 14
                                              13 Filed 07/16/20
                                                       07/14/20 Page 1 of 2




1    AARON D. FORD
       Attorney General
2    KEVIN A. PICK
      Senior Deputy Attorney General
3     Nevada Bar No. 11683_
     CAMERON P. VANDENBERG
4     Chief Deputy Attorney General
      Nevada Bar No. 4356
5    Nevada Office of the Attorney General
     5420 Kietzke Lane, Suite 202
6    Reno, NV 89511
     (775) 687-2129 (phone)
7    (775) 688-1822 (fax)
     Email: kpick@ag.nv.gov
8             cvandenberg@ag.nv.gov
     Attorneys for Defendants, State of Nevada
9    ex rel. its Department of Corrections

10
                            UNITED STATES DISTRICT COURT
11
                                     DISTRICT OF NEVADA
12
13   MARDELLE PETERSEN,                             Case No. 3:20-cv-00201-RCJ-WGC
14            Plaintiff,
15   v.                                                    STIPULATION AND ORDER
                                                      EXTENDING TIME TO SUBMIT REPLY
16   THE STATE OF NEVADA, ex rel. its                 IN SUPPORT OF MOTION TO DISMISS
     NEVADA DEPARTMENT OF
17   CORRECTIONS,                                                 (FIRST REQUEST)
18            Defendant.
19
20           Defendant, State of Nevada ex rel. its Department of Corrections (“NDOC”), and
21   Plaintiff, Mardelle Petersen, by and through undersigned counsel, pursuant to LR IA 6-1 and LR
22   IA 6-2, hereby submit this Stipulation, Request, and Order Extending Time for NDOC to submit
23   its Reply in Support of Motion to Dismiss.
24           NDOC filed a Motion to Dismiss on June 15, 2020. See ECF No. 9. Plaintiff Petersen
25   filed her Opposition to Motion to Dismiss on July 13, 2020. See ECF No. 12. The deadline for
26   NDOC to file it reply in support of Motion to Dismiss is Monday, July 20, 2020. The parties
27   hereby stipulate to extend the deadline for NDOC’s reply in support of motion to dismiss by two
28   (2) weeks, to August 3, 2020. This is the first such extension sought by NDOC.

                                                      1
       Case 3:20-cv-00201-RCJ-WGC Document 14
                                           13 Filed 07/16/20
                                                    07/14/20 Page 2 of 2




1           This extension is needed because of limited staff availability at the Attorney General’s
2    Office due to the pandemic, as well as the need for additional time to prepare a response to the
3    legal arguments raised in Plaintiff’s Opposition to Motion to Dismiss. As such, upon agreement
4    by and between the parties, through their respective counsel, the undersigned counsel requests
5    that this Court grant NDOC an additional two weeks extension of time, up to and including,
6    Monday August 3, 2020, to file its Reply in Support of Motion to Dismiss.
7           DATED: July 14, 2020
8
     AARON D. FORD
9    Attorney General

10   By: /s/ Kevin A. Pick                                 By: /s/ Mark Mausert, Esq.
11        KEVIN A. PICK                                       MARK MAUSERT, ESQ.
          Senior Deputy Attorney General                      Nevada Bar No. 2398
12        Nevada Bar No. 11683                                729 Evans Avenue
          CAMERON P. VANDENBERG                               Reno, NV 89512
13        Chief Deputy Attorney General                       (775) 786-5477 (phone)
14        Nevada Bar No. 4356                                 (775) 786-9658 (fax)
          Office of the Attorney General                      Email: mark@markmausertlaw.com
15        5420 Kietzke Lane, Suite 202                      Attorneys for Plaintiff Mardelle Petersen
          Reno, NV 89511
16
          (775) 687-2129 (phone)
17        (775) 688-1822 (fax)
          Email: kpick@ag.nv.gov
18                cvandenberg@ag.nv.gov
19   Attorneys for Defendant, State of Nevada
     ex rel. its Department of Corrections
20
21                                        ORDER
22                                        IT IS SO ORDERED.
23
24
                                          UNITED STATES DISTRICT JUDGE
25
26                                        Dated: July 16                 , 2020.
27
28

                                                      2
